Citation Nr: 1710851	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976.  The Veteran served in the United States Army Reserve from December 1976 to January 1980.  The Veteran served in the United States Naval Reserve from November 1986 to November 1990.  The Veteran served in the Army National Guard from November 1991 to April 2002.  The Veteran again served in the United States Army Reserve from November 2002 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Board denied entitlement to service connection for a bilateral hearing loss disability and for tinnitus.  In October 2016, the United States Court of Appeals of Veterans Claims (CAVC) issued an Order vacating the March 2016 Board decision and remanded the case to the Board.  The Court stated the Board failed to provide adequate reasons and bases regarding whether the Veteran's hearing loss and tinnitus were related to the Veteran's inactive duty for training.  The Board failed to ensure substantial compliance with a prior June 2014 Board remand, as the examiner did not specifically mention documents referenced in the June 2014 Board remand instructions.  Additionally, United States Naval Reserve service treatment and personnel records were not requested as instructed by the June 2014 Board decision.

In a letter dated November 2016, the Veteran submitted additional evidence (private audiologist records, a DFAS W-2 and Leave and Earning Statements from 2002 to 2008, statements contained within the November 2016 letter regarding the Veteran's hearing, and other documents), did not waive AOJ review of the additional evidence, and requested the case be remanded back to the AOJ for review of these documents.  Therefore, remand for consideration of the new evidence by the AOJ is also necessary.  Based on the above, a further remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's United States Naval Reserve service treatment and personnel records from November 1986 to November 1990, including records regarding the Veteran's inactive duty for training and active duty for training.  Efforts to obtain these records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Such efforts or determination should be documented.

2. Do any further necessary development and undertake the following actions in compliance with the June 2014 Board remand instructions (reproduced in the relevant part below):  

Schedule the Veteran for an examination.  The claims file must be made available to the examiner for review.  The AOJ shall provide to the examiner the dates of recognized service, to include active duty, ACDUTRA and inactive duty training.  The examiner should answer all the following questions: 

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's currently bilateral hearing loss and tinnitus had its onset during inactive duty for training in the U.S. Naval Reserve.

b. If there is no in-service onset, did the Veteran's bilateral hearing loss and tinnitus increase in severity during any period of inactive duty for training in the U.S. Naval Reserve or during any period of inactive duty for training or active duty for training in the Army National Guard.  If so, was it beyond the natural progress of the disability. 

The examiner must provide reasons for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report noise exposure, symptoms, and history.  The examiner must reference the November 1991 and June 1996 audiograms and an October 2001 questionnaire response from the Veteran's private audiologist.  The Veteran referenced exposure to loud noises and ringing in ears related to a weekend drill in the October 2001 questionnaire.

3. After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and the Veteran's representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







